Weston J.
delivered the opinion of the Court as follows.
It is admitted that from the records of the proprietors of Baldwin, it would appear that on the fifth of January, 1786, lot numbered eleven in that township was drawn to the original right of Charles Kilham. By these proceedings, the regularity of which is not questioned, a title to that lot passed to Kilham, to hold to him and his heirs in severalty, in the same manner as if a deed to that effect had been formally executed. It is further admitted that the title to this lot, thus drawn, is now in ' the plaintiff.
The jury have found that the place, where the trespass was committed, was within the bounds of lot numbered eleven, as actually located upon the face of the earth prior to 1786. Whatever, by this location, was included in number eleven, passed by that designation ; as much as if thp exterior bounds of the location had been specified with precision, and with reference to known existing monuments. Where lots have been granted designated by number, according to a plan referred to, which has resulted from an actual survey, the lines and corners, made and fixed by that survey, have been uniformly respected in this State, as determining the extent and bounds of the respective lots. It would be impossible to relax this rule, without producing the greatest confusion and uncertainty in almost every part of the country.
When an estate in lands has once been legally conveyed from one man to another, no declarations made or acts done by the grantor can impair or affect the interest vested in the grantee. Of this description was the evidence offered and rejected of the transactions of the proprietors of Baldzoin in 1808, relative to the land in question, twenty-two years after they had parted with tbeir interest in lot number eleven.
But it is contended that the evidence was admissible, inasmuch as it exhibited the proceedings of an adjournment of the meeting held in 1805, the transactions of which had been adduced in evidence by the plaintiff- It is a familiar and well *217settled principle of law, that if part of an instrument be read in evidence by one party, the other has a right to require that the whole shall be exhibited; and if the declarations of a party are adduced against him, he has thereby a right to prove all that he said at the same time, although operating in his favour. The claim of the defendant however, in regard to the testimony rejected, does not appear, upon any fair analogy, to fall within this principle. Proprietors of this description oftentimes transact their business by regular adjournments, from time to time, for a series of years. In the present case three years elapsed between the proceedings of the meeting adduced by the plaintiff, and those attempted to be connected with it by the defendant, as transacted at a continuation of the same meeting through several intermediate adjournments. These successive meetings may derive their efficacy by relation to the day of their commencement; and in legal estimation, with a view to the regularity of their organization, may be considered as one meeting; but a subject taken-up and finished, in which the rights of third persons are concerned, is not liable to be affected by what may be done at an adjournment on another day, which may be years afterwards. . If on one of these days a grant be made of land by vote to an individual, by which the estate passes, it is not competent for the proprietors at a subsequent adjournment to resume it. And when the grantee exhibits evidence of the vote, upon which his title depends, he does not thereby preclude himself from objecting to the admissibility of the doings of the same proprietors at an adjourned meeting, by which they may have undertaken to vacate or modify the grant.
We are of opinion that the evidence of the transactions of the proprietors offered by the de'fendant, was rightfully re* jected, and that there must be

Judgment on the verdict.

Note. The Chief Justice, having been of counsel, did not sit in this cause.